NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

MOHAMMED KAMAL HOSSAIN,                          No. 08-17754

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00016

  v.
                                                 MEMORANDUM *
COMMONWEALTH OF THE
NORTHERN MARIANA ISLANDS; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                       Alex R. Munson, Chief Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mohammed Kamal Hossain appeals pro se from the district court’s order

dismissing his action alleging violations of federal and international law resulting


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the unavailability of derivative non-refoulement status for his family. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Paulsen v. CNF

Inc., 559 F.3d 1061, 1071 (9th Cir. 2009), cert. denied, 130 S. Ct. 1053 (2010). We

may affirm on any ground supported by the record. Downs v. Hoyt, 232 F.3d
1031, 1036 (9th Cir. 2000). We affirm.

       Hossain’s action is precluded by both the doctrine of res judicata and the

contractual obligations imposed by the settlement of his first action, as this action

involves the same claims that Hossain raised or could have raised in his prior

action. See Intl Union of Operating Engrs. v. Karr, 994 F.2d 1426, 1429 (9th Cir.

1993) (applying res judicata to bar action raising claims that were dismissed

pursuant to a settlement agreement).

      We do not consider Hossain’s arguments that are raised for the first time on

appeal. See United States v. Cade, 236 F.3d 463, 467 (9th Cir. 2000).

      All pending motions are denied.

      AFFIRMED.




                                           2                                     08-17754